Citation Nr: 1703971	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for colon cancer.  

3.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bacterial infection due to March 2010 procedures performed at a Department of Veterans Affairs Medical Center (VAMC).  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2011 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a bacterial infection which he contends he contracted following an anterior perineal resection performed at a VAMC.  The Veteran's April 2010 VA discharge summary noted that he had an endoscopic retrograde cholangiopancreatography with papillotomy performed on March 15, 2010, an anterior resection performed on March 16, 2010, and a pre sacral abscess status post percutaneous drainage on March 26, 2010.  The Veteran's claims file contains VA treatment records beginning March 24, 2010, but does not contain records from his March 15, 2010 and March 16, 2010 procedures.  The Board notes the RO requested the consent forms and anesthesia reports associated with these procedures, but did not request records of the actual procedure.  As such, the Veteran's claim must be remanded in order to obtain the outstanding VA treatment records.  The record includes a September 2011 VA medical opinion that was based on the evidence then of record.  If the additional records are obtained, another medical opinion is necessary.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran is seeking service connection for a heart disability and colon cancer.  The Veteran's claims file does not currently contain lay or medical evidence of a nexus between his current heart disability and his active service or his colon cancer and his active service.  As the VA treatment records requested above could contain evidence that the Veteran's current heart disability and colon cancer are etiologically related to his active service, these claims must also be remanded.  

Moreover, the Veteran is seeking entitlement to a SMP.  The Veteran was most recently provided with a January 2011 VA examination in connection with his claim.  The examiner noted the Veteran did not have best corrected vision of 5/200 or worse in both eyes.

SMP is awarded if the Veteran is considered to be in need of regular aid or attendance of another person or is housebound.  Aid and attendance can be established if the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. § 3.351 (c).  In an August 2010 statement the Veteran endorsed vision loss in his right eye.  The January 2011 VA examiner noted the Veteran did not have best corrected vision of 5/200 or worse in both eyes but did not make a finding as to if he had concentric contraction of the visual field to 5 degrees or less.  Additionally, the examiner noted the Veteran had a functional disability of a permanent colostomy in place, but did not indicate the extent of this functional disability and the effect it has on the Veteran's daily activities.  Therefore, an additional VA examination which adequately describes the severity of the Veteran's current disabilities is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include those dated March 15, 2010 through March 23, 2010, and any outstanding records otherwise associated with the Veteran's endoscopic retrograde cholangiopancreatography with papillotomy procedure, anterior resection procedure, and a pre sacral abscess status post percutaneous drainage.  

2.  After completion of the foregoing, schedule the Veteran for appropriate examination to determine whether he needs the regular aid and attendance of another person or is housebound.  The claims file and copies of all pertinent records should be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to state whether the Veteran currently is in need of the regular aid and attendance of another person or is housebound as a result of his disabilities.  
 
The examiner must specifically address whether the Veteran has concentric contraction of the visual field to five degrees or less.

The examiner should consider and discuss as necessary the Veteran's current disabilities to specifically include his permanent colostomy.  

A complete rationale must be provided for any opinions expressed.

3.  Forward the claims folder and copies of all pertinent records to an appropriate VA examiner to obtain an opinion with regard to the § 1151 claim.  The examiner must review the record.  Based on that review, the examiner should address the following:  

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a disability (to include any residuals of a bacterial infection) that was caused by VA treatment in March 2010 and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(b)  If the response to question (a) is no, is there current disability (to include any residuals of a bacterial infection) caused by VA treatment that is due to an event not reasonably foreseeable?

The examiner must include a complete rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




